Title: Thomas Jefferson to John Bradbury, 21 March 1812
From: Jefferson, Thomas
To: Bradbury, John


          
                  Sir 
                   
                     Monticello 
                     Mar. 21. 12
           I duly recieved your letter of the 5th inst. and congratulate you on your safe return from your long peregrination. I hope it will not be long before we shall have the benefit of the information it has furnished you.
          With respect to the establishment of a Botanical garden at Washington by the General government, be assured it is an idea without the least foundation. no doubt it is desired by every friend of science; and it may be expected by such of them as have not
			 sufficiently contemplated either the powers or the present circumstances of the government. there have been repeatedly applications by individuals, & one of them lately, for the use of some of the public grounds at Washington for the establishment of such a garden, and if the suspicion that it would be converted into a mere kitchen-garden for the supply of the town-market can be removed, it is in the power of the
			 President, and would probably be within his disposition so to dispose of it. but I do not believe the government will or can do more. the setting you right in this fact being the best service I can
			 render you in the case, I do it as a duty
			  & add with pleasure the assurance of my esteem & respect.
          
            Th:
            Jefferson
        